Citation Nr: 0713133	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  04-39 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

David A. Saadat, Counsel



INTRODUCTION

The veteran had over 26 years of active military service 
until his retirement in December 1972.  He passed away in 
January 1999 and the appellant is his widow.  This case comes 
to the Board of Veterans' Appeals (Board) from a March 2004 
rating decision.  


FINDINGS OF FACT

1.  By a November 2001 rating decision, the RO denied service 
connection for the cause of the veteran's death; the 
appellant did not perfect an appeal of this rating decision.

2.  Evidence submitted since the November 2001 final RO 
rating decision is either cumulative, redundant, or fails to 
raise a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  A November 2001 RO rating decision which denied service 
connection for the cause of the veteran's death is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160, 
20.200, 20.302, 20.1103 (2006).

2.  The appellant has not presented new and material evidence 
to reopen the claim for service connection for the cause of 
the veteran's death.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Proper notice must be provided to 
a claimant before the initial VA decision on a claim for 
benefits and must:  (1) inform the claimant about the 
information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

The RO clearly advised the appellant of the first three 
elements required by Pelegrini II in a January 2004 letter.  
This letter also advised the appellant that she had to 
provide evidence to show that the veteran had heart disease 
while on active duty or within a year from his date of 
discharge, and provide information for the RO to identify 
relevant military service records, VA Medical Center records, 
Social Security Administration records, and private medical 
records.  This language effectively fulfills the fourth 
element of Pelegreni II.  

The January 2004 letter also advised the appellant about the 
evidence and information necessary to reopen the claim for 
service connection for the cause of the veteran's death 
(citing the correct legal standard), as well as the evidence 
and information necessary to establish entitlement to the 
underlying claim.  See Kent v. Nicholson, 20 Vet.App. 1, 10 
(2006).

To date, VA has not provided the appellant with notice of the 
type of evidence necessary to establish an effective date.  
Nevertheless, there is no prejudice in proceeding with the 
issuance of a final decision.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Since (as detailed 
below) the appellant has not submitted new and material 
evidence to reopen her claim, any questions as to the 
appropriate effective date to be assigned are moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
  
Although proper notice was ultimately provided after the 
initial adjudication of the appellant's claim, she was not 
prejudiced thereby because this was harmless error.  VA 
satisfied its notice requirements by January 2004 and 
readjudicated the claim in a July 2004 statement of the case.  

On her November 2004 VA Form 9, the appellant asked for a 
Board hearing at the RO.  She was notified (in a January 2007 
letter) that this hearing was scheduled to take place in 
February 2007, but she failed to appear.  

Numerous service, VA, and private records are in the file, as 
are written statements from the appellant.  The appellant has 
not indicated that there are any outstanding records 
pertaining to her claim.  No VA medical opinion is necessary 
because, as detailed above, the appellant has not submitted 
new and material evidence to reopen her claim.  VA has 
satisfied its duties to notify and assist and therefore, the 
appellant is not prejudiced by the Board's adjudication of 
her claim.   

II.  Claim to reopen

By a November 2001 rating decision, the RO denied service 
connection for the cause of the veteran's death, on the basis 
that the evidence failed to show that the veteran's death 
(cardiopulmonary arrest due to acute cardiac dysrythmia) was 
related to his period of active duty (which had ended over 25 
years before).  The appellant did not perfect an appeal with 
respect to this denial, and it became final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302(a), 
20.1103.  

In general, establishing "direct" service connection for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A 
veteran may also be granted "presumptive" service 
connection for cardiovascular disorders, although not 
otherwise established as incurred in service, if the 
condition was manifested to a 10 percent degree within one 
year following service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

The regulation pertaining to service connection for the cause 
of death provides: 

(a) General. The death of a veteran will 
be considered as having been due to a 
service-connected disability when the 
evidence establishes that such disability 
was either the principal or a 
contributory cause of death.  The issue 
involved will be determined by exercise 
of sound judgment, without recourse to 
speculation, after a careful analysis has 
been made of all the facts and 
circumstances surrounding the death of 
the veteran, including, particularly, 
autopsy reports.  
 
(b)  Principal cause of death.  The 
service-connected disability will be 
considered as the principal [primary] 
cause of death when such disability, 
singly or jointly with some other 
condition, was the immediate or 
underlying cause of death or was 
etiologically related thereto. 

(c)  Contributory cause of death.  (1)  
Contributory cause of death is inherently 
one not related to the principal cause.  
In determining whether the service- 
connected disability contributed to 
death, it must be shown that it 
contributed substantially or materially; 
that it combined to cause death; that it 
aided or lent assistance to the 
production of death.  It is not 
sufficient to show that it casually 
shared in producing death, but rather it 
must be shown that there was a causal 
connection.  

38 C.F.R. § 3.312.

In November 2003, the appellant again sought service 
connection for the cause of the veteran's death.  To reopen a 
claim, new and material evidence must be presented or 
secured.  38 U.S.C.A. § 5108.  The Board is neither required 
nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence is not 
presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).  

When the RO denied the claim for service connection for the 
cause of the veteran's death in November 2001, the evidence 
it considered included the veteran's service medical records, 
medical records relating to the veteran's hospitalizations in 
1981 for chest pain and in 1984 for a cardiac catherization, 
as well as a 1991 consultation for a left eye condition, and 
numerous written statement from the appellant in support of 
her claim for service connection.  The claims file at that 
time also included the appellant's and veteran's marriage 
license dated in September 1953, the veteran's August 1972 
Air Force retirement order, and the veteran's death 
certificate.

With her claim to reopen, the appellant has submitted copies 
of the medical records relating to the veteran's 1981 and 
1984 hospitalizations, as well as the 1991 consultation for a 
left eye condition.  She also has submitted copies of her 
September 1953 marriage certificate, the veteran's August 
1972 Air Force retirement order, and the veteran's death 
certificate.  All of these documents are merely duplicates of 
those considered by the RO in its November 2001 rating 
decision, and are therefore not new.  

The appellant also submitted a VA Form 21-534 ("Application 
of Dependency and Indemnity Compensation") in November 2003, 
on which she again indicated that she was claiming that the 
veteran's death was ultimately due to service.  On an April 
2004 VA Form 21-4138 and a November 2004 VA Form 9, she again 
asserted that the veteran's death was connected to his 
service.  These statements are essentially a repetition of 
assertions made in numerous other written documents she 
submitted prior to the November 2001 rating decision and are 
therefore merely cumulative.  See Paller v. Principi, 3 Vet. 
App. 535, 538 (1992) (distinguishing corroborative evidence 
from cumulative evidence).  Furthermore, where resolution of 
the issue turns on a medical matter, unsupported lay 
statements (even if new) cannot serve as a predicate to 
reopen a previously disallowed claim.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

The Board does not have jurisdiction to consider a 
previously-adjudicated claim unless new and material evidence 
is presented, and before the Board may reopen such a claim, 
it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  Accordingly, the Board finds that the evidence 
received subsequent to the final November 2001 rating 
decision is not new and material and does not serve to reopen 
the appellant's claim for service connection for the cause of 
the veteran's death. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).  


ORDER

New and material evidence not having been submitted, the 
claim for service connection for the cause of the veteran's 
death is not reopened.  



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


